UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-11/A Amendment No. 5 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES HOMEOWNUSA (Exact name of registrant as specified in its governing instruments) 112 North Curry Street Carson City, Nevada 89703 775-321-8288 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) State Agent & Transfer Syndicate, Inc. 112 North Curry Street Carson City,Nevada 89703 (775) 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected o be made pursuant to Rule 434, o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter be deemed effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall be deemed effective on such date as the Commission acting pursuant to said Section 8(a) may determine. Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee(2) Common Stock by Company $ $ $ (1) The offering price has been arbitrarily determined by the Companyand bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). (3) The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $6,700 are being paid for by Homeownusa. 2 THE DATE OF THIS PROSPECTUS IS HOMEOWNUSA Prior to this registration, there has been no public trading market for the common stock of HOMEOWNUSA. and it is not presently traded on any market or securities exchange. 5,000,000 shares of common stock are being offered for sale by the Company to the public and the securities being registered by this offering may be illiquid because these securities are not listed on any exchange nor are these securities quoted on the OTC Bulletin Board.A public market for the Company’s common stock may never develop, or, if any market does develop, it may not be sustained. The price per share will be $0.50 for the duration of the offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. The offering will be open for 90 days after this registration statement is deemed effective unless extended for an additional period of 90 days by the Company. Funds raised under this offering will not be held in trust or in any escrow account and all funds raised regardless of the amount will be available to the Company.Homeownusa will be selling all the shares and will receive all proceeds from the sale. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is deemed effective. 5,000,000 of Common Stock Priceto Public Underwriting Discounts and Commissions Proceeds To HOMEOWNUSA Per Share $ $ 0 $ Total $ $ 0 $ We intend to qualify as a real estate investment trust or REIT, for federal income tax purposes for our first full taxable year. This investment involves a high degree of risk. You should purchase shares of our common stock only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page9. These risks include, among others: 1. The Company has not identified any properties in which we may invest and are dependent on the judgment of our sole officer and director. 2. The company’s Auditor has expressed substantial uncertainty about the Company’s ability to continue its operations as a going concern. 3. As there are no minimum proceeds from this offering that the Company can receive, the Company may not raise sufficient capital to implement its planned business and your entire investment could be lost. 4. Evaluating our business is difficult because we have a limited operating history 5. Management has no technical training and no experience in real estate activities, earnings and ultimate financial success could be irreparably harmed. 6. As we are a new company we lack an operating history, we face a high risk of business failure which would result in the loss of your investment. 7. Our failure to qualify as a REIT would have an adverse affect on our operations and our ability to make distributions to our stockholders and may have adverse tax consequences to our stockholders. 3 TABLE OF CONTENTS PAGE SUMMARY INFORMATION 5 USE OF PROCEEDS 7 RISK FACTORS 8 CONFLICTS OF INTEREST 16 INVESTMENT POLICIES AND POLICIES WITH RESPECT TO CERTAIN ACTIVITIES 16 U.S. FEDERAL INCOME TAX CONSIDERATIONS 19 PLAN OF DISTRIBUTION 33 DETERMINATION OF OFFERING PRICE 34 DILUTION 34 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 GENERAL INFORMATION ABOUT HOMEOWNUSA 40 MARKET PRICE OF AND DIVIDENDS OF HOMEOWNUSA COMMON STOCK 41 DESCRIPTION OF SECURITIES 42 LEGAL PROCEEDINGS 43 DIRECTORS AND EXECUTIVE OFFICERS 43 EXECUTIVE COMPENSATION 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 46 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 47 FINANCIAL STATEMENTS 47 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 85 Part II - INFORMATION NOT REQUIRED IN THE PROSPECTUS 86 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 86 RECENT SALES OF UNREGISTERED SECURITIES 86 INDEMNIFICATION OF DIRECTORS AND OFFICERS 86 AVAILABLE INFORMATION 87 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 87 UNDERTAKINGS 89 SIGNATURES 90 DEALER PROSPECTUS DELIVERY OBLIGATION Until , (90 days after the effective date of this prospectus) all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 4 SUMMARY INFORMATION This summary provides an overview of selected information contained elsewhere in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements contained herein. Summary Information about HOMEOWNUSA HOMEOWNUSA was incorporated in the State of Nevada as a for-profit Company on December 10, 2009 and established a fiscal year end of January 31. We are a development-stage company that intends to acquire multi family apartment properties. We intend to acquire distressed , low or no occupancy assets directly from owners or financial institutions holding foreclosed real estate and debt instruments that are either in default or on bank watch lists. We have not identified any sources of financing. We intend to use the proceeds from this offering to purchase real estate assets We have obtained an opinion letter from Mr. Chang G Park states that the Company is not currently organized in conformity with the requirements for qualifications and taxation as a real estate investment trust,. We have not yet qualified as a Real Estate Investment Trust (“REIT”) for federal income tax purposes, but intend to do so for our first full taxable year. Our sole officer and Director is a resident of South Africa and has no prior experience in the real estate industry. As of the date of this prospectus, we do not own any properties. We intend to acquire properties with the net proceeds of this offering. We have not identified any specific properties for acquisition. The purchase price of properties will vary widely depending on a number of factors, including size and location. Our business office is located at 112 North Curry Street Carson City, Nevada 89703, our telephone number is 775-321-8288 and our fax number is 1-775-245-0036. Our United States and registered statutory office is located at 112 North Curry Street Carson City, Nevada 89703, telephone number (775) 882-1013. . As of January 31, 2011, the end of our fiscal year, the Company had raised $10,000 through the sale of its common stock to its President and sole officer Mr. Pieter du Plooy. As of October 31, 2011, there is $ 0 of cash on hand in the corporate bank account. The Company currently has liabilities of $ 23,544 , represented by expenses accrued during its start-up. In addition, the Company anticipates incurring costs associated with this offering totaling approximately $6,700. As of the date of this prospectus, we have generated no revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this prospectus Summary of the Offering by the Company HOMEOWNUSA has 10,000,000 shares of common stock issued and outstanding and is registering an additional 5,000,000 shares of common stock for offering to the public. The Companymay endeavor to sell all 5,000,000 shares of common stock after this registration be deemed effective. The price at which the Company offers these shares is fixed at $0.50 per share for the duration of the offering. There is no arrangement to address the possible effect of the offering on the price of the stock. HOMEOWNUSA will receive all proceeds from the sale of the common stock. 5 In order to qualify as a REIT, the Company and Mr. du Plooy have agreed to enter into a share redemption agreement whereby the Company will redeem a number of shares from Mr. du Plooy for consideration of $1.00. Upon the closing of this offering, a calculation of the number of shares the Company will redeem will be made so that Mr. du Plooy owns 9.9% of the shares issued and outstanding. (See Use of Proceeds and Security Ownership of Certain Beneficial Owners and Management). Securities being offered by the Company, common stock, par value $0.001 5,000,000 shares of common stock are offered by the Company. Offering price per share by the Company. A price, if and when the Company sells the shares of common stock, is set at $0.50. Number of shares outstanding before the offering of common shares. 10,000,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares. 15,000,000 common shares will be issued and outstanding after this offering is completed. Minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The price per share is $0.50. HOMEOWNUSA may not be able to meet the requirement for a public listing or quotation of its common stock. Further, even if HOMEOWNUSA’s common stock is quoted or granted listing, a market for the common shares may not develop. Use of proceeds HOMEOWNUSA will receive all proceeds from the sale of the common stock. If all 5,000,000 common shares being offered are sold, the total gross proceeds to the Company would be $2,500,000. The Company intends to use the proceeds from this offering (i) to pay for General Business Development costs projected at $61,000; (ii) to pay for total anticipated acquisition cost $1,397,300; (iii) to initiate the Company's marketing campaign, estimated at $45,000. The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $6,700 are being paid for by HOMEOWNUSA. Termination of the offering The offering will conclude when all 5,000,000 shares of common stock have been sold, or 90 days after this registration statement be deemed effective with the Securities and Exchange Commission. HOMEOWNUSA may at its discretion extend the offering for an additional 90 days. Terms of the offering The Company’s president and sole director will sell the common stock upon effectiveness of this registration statement. You should rely only upon the information contained in this prospectus. HOMEOWNUSA has not authorized anyone to provide you with information different from that which is contained in this prospectus. The Company is offering to sell shares of common stock and seeking offers only in jurisdictions where offers and sales are permitted. The information contained herein is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. The Company is required, pursuant to applicable regulations, to update this prospectus Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management's Plan of Operations, the financial statements and the related notes thereto included elsewhere in this prospectus. 6 Balance Sheet As of October 31, Total Assets $ 0 Total Liabilities $ 23,544 Stockholder’s Equity (Deficit) $
